SCICLONE PHARMACEUTICALS, INC. CHANGE IN CONTROL AGREEMENT This Change in Control Agreement (the “Agreement”) is effective as of May 8, 2008, by and between Ivan Hui (the “Employee”) and SciClone Pharmaceuticals, Inc., a Delaware corporation (the “Company”). RECITALS A.The Employee presently serves as Assistant Vice President, Finance and Principal Accounting Officer of the Company and performs significant strategic and management responsibilities necessary to the continued conduct of the Company’s business and operations. B.The Board of Directors of the Company (the “Board”) has determined that it is in the best interests of the Company and its stockholders to assure that the Company will have the continued dedication and objectivity of the Employee, notwithstanding the possibility or occurrence of a Change in Control (as defined below) of the Company. C.The Board believes that it is imperative to provide the Employee with certain severance benefits upon the Employee’s termination of employment following a Change in Control that will provide the Employee with enhanced financial security and provide sufficient incentive and encouragement to the Employee to remain with the Company following a Change in Control. AGREEMENT The Employee and the Company agree as set forth below: 1.
